Filed 6/20/13 P. v. Tate CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B246319
                                                                            (Super. Ct. No. F481951)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

ANTONIAL TATE,

     Defendant and Appellant.


                   Antonial Tate appeals a judgment committing him to the California
Department of State Hospitals (CDSH) for treatment as a mentally disordered offender
(MDO) (Pen. Code, § 2962) following his commitment offense for forcible rape. We
conclude, among other things, that substantial evidence supports the trial court's finding that
Tate's mental disorder was a cause or an aggravating factor in his commitment offense. We
affirm.
                                                           FACTS
                   Tate filed a petition to challenge a Board of Parole Hearings determination
that he met the requirements for commitment as an MDO. (Pen. Code, § 2962.) He waived
his right to a jury trial and the court appointed counsel to represent him.
                   At trial, Joseph Moreno, a psychologist, testified that Tate suffers from a
"schizoaffective disorder" - a severe mental disorder. Tate has a history of "psychotic
symptoms, auditory and visual hallucinations, paranoid and grandiose delusions." He has
"mood disorder symptoms such as depression and mania." Tate had been in treatment for
his disorder for 90 days or more within the year prior to his "parole or release date." His
symptoms are not in remission because, as of August 2012, he "was delusional, paranoid
and hallucinating."
               Tate's commitment offense for forcible rape was committed in 2000. Tate was
convicted in 2010. Moreno testified that his "mental disorder was at least an associated if
not causal factor in the crime." Tate "represents a substantial danger of physical harm to
others." He believes rape is acceptable conduct.
               Brandi Mathews, a psychologist at Atascadero State Hospital, testified that as
of July 31, 2000, while in custody, Tate was "clearly symptomatic of a severe mental
disorder." She said, "it was quite evident he was psychotic." But there was no indication of
"bizarre behavior" or "delusional statements" at the time he committed the rape. The crime
was "quite goal-directed and suggests criminal behavior as far as him entering through the
window; raping; . . . unplugging the phone first, which shows some organization," and
covering the victim's face so she could not identify him. On redirect examination, Mathews
testified there were no remarks in the police report that Tate made delusional comments
during the crime, but "[i]t's possible" that he had "been under the delusion" that he had
"some relationship" with the rape victim.
               The trial court noted there was a conflict between Moreno and Mathews on
whether Tate's mental disorder was a cause or an aggravating factor in the rape. It rejected
Mathews' testimony on that issue and found all the elements for an MDO commitment were
established.
                                        DISCUSSION
                                     Substantial Evidence
               Tate contends there was insufficient evidence to support the trial court's
finding that his mental disorder "caused or aggravated his offense." We disagree.
               In reviewing the sufficiency of the evidence, "[w]e consider the entire record
in the light most favorable to the judgment and must affirm if there is any substantial
evidence supporting the [trial court's] finding." (People v. Valdez (2001) 89 Cal.App.4th

                                               2
1013, 1016.) We do not weigh the evidence. Nor do we decide the credibility of the
witnesses as that is a matter for the trier of fact. (People v. Young (2005) 34 Cal.4th 1149,
1181.)
              "An MDO commitment requires a finding that the defendant suffers from a
severe mental disorder that was a cause of or an aggravating factor in the underlying crime."
(People v. Valdez, supra, 89 Cal.App.4th at p. 1017.) "A qualified expert is entitled to
render an opinion on the criteria necessary for an MDO commitment . . . ." (People v. Dodd
(2005) 133 Cal.App.4th 1564, 1569.)
              Moreno testified that Tate's mental disorder was "at least an associated if not
causal factor in the crime." Tate argues that this testimony was based on speculation. But
Moreno supported his opinion by citing several factors including that: 1) Tate made "odd
comments at the time of his arrest about a baby"; 2) he made strange remarks "about being
forgiven for all his sins"; 3) he exhibited "odd behavior" as he was "crying, drooling, and
catatonic to the point" where he had to be carried to his cell; 4) "[a]fter the offense, he was
. . . declared incompetent to stand trial and remanded to Atascadero for restoration"; 5)
while incarcerated, "he was frequently cited for indecent exposure or openly masturbating in
front of staff"; and 6) he has a pattern of believing "it's acceptable for him to engage in these
. . . types of misconduct." In addition, Moreno said, "[Tate] was not receiving treatment at
the time of the offense, and recent history shows that when not receiving treatment at the
hospital, he decompensated and, in fact, required a court order for involuntary medication."
              Moreno said Tate's sexual misconduct is part of "his pattern of behavior over
time" and his belief that it is proper to commit these sexually inappropriate acts. He said
Tate has a "history of violence as a juvenile" and "when talking about rape," he "makes
comments to suggest that he thinks that . . . is acceptable conduct." Tate had such "poor
insight" that "he denied that he ever committed a crime." He expressed no "remorse" and
had no "empathy for his victim." Moreno said Tate has "an attitudinal system that
essentially explains why he engages in this conduct." Tate told a doctor that "the Bible said
that rape was acceptable and that if a woman was abstinent or not having sex, it was up to
him to set them straight."

                                                3
              Tate claims the trial court should have rejected Moreno's testimony. He
contends the court should have adopted Mathews' opinion that his mental disorder was not a
cause or an aggravating factor in his commitment offense. But the trial court expressly
found that Mathews was not credible on this issue. We do not decide the credibility of the
witnesses. That is a matter exclusively for the trier of fact. (People v. Young, supra, 34
Cal.4th at p. 1181.) The court also could reasonably find that Mathews' analysis which
focused exclusively on some facts about the commitment offense was incomplete.
              By contrast, the trial court could view Moreno's opinion to be based on more
comprehensive factors including Tate's psychotic condition at the time of his arrest, the
finding that he was not competent to stand trial, his medical history, his pattern of conduct,
and his statements which constitute evidence of his disorder and explain why he committed
the crime. (People v. Campos (1995) 32 Cal.App.4th 304, 307-308 [expert may rely on
patient's statements in rendering opinions on MDO requirements].) We "'must presume in
support of the judgment the existence of every fact the trier could reasonably deduce from
the evidence.'" (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.)
              Moreover, Mathews' testimony was not completely in conflict with Moreno.
She said "it's possible" Tate could have been delusional at the time of the offense. She also
testified that three months after committing the offense, Tate was so "psychotic" that an
evaluator could not even complete an interview with him. The evidence is sufficient.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          GILBERT, P.J.
We concur:


              YEGAN, J.



              PERREN, J.

                                               4
                                Barry T. LaBarbera, Judge

                        Superior Court County of San Luis Obispo

                           ______________________________


             Gerald Miller, under appointment by the Court of Appeal, for Defendant and
Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Eric J. Kohm, Deputy Attorney General, for Plaintiff
and Respondent.




                                            5